Title: If a rental car company falsifies documentation that causes the fatal delay of a search for an individual, could they be held liable for that person's death?
Question:
Answer #1: While the answer to your question would be yes in most cases, I don't see all required aspects in the article you linked. Prosecution needs to establish that the delay in search was reasonable based on the falsified documentation alone, that the documentation was falsified with malicious intent, and that the death would've been prevented if the search had started right away.